Exhibit 10.1

SECOND AMENDMENT

of

COOPERATIVE AGREEMENT

This SECOND AMENDMENT of COOPERATIVE AGREEMENT (this “Second Amendment”) is
executed to be effective as of April 9, 2012 between RESOLUTE ANETH, LLC
(“Resolute”), a Delaware limited liability company, and NAVAJO NATION OIL AND
GAS COMPANY (“NNOG”), a Federal corporation. Resolute and NNOG are sometimes
referred to herein individually as a “Party” or together as the “Parties.”

ARTICLE I

GENERAL

Section 1.01. Resolute Natural Resources Company, LLC (“RNRC”), an affiliate of
Resolute, and NNOG entered into that certain Cooperative Agreement dated
effective October 22, 2004, (“Original Agreement”) as amended by the First
Amendment of Cooperative Agreement dated October 21, 2005 (the “First Amendment”
and together, the “Prior Agreement” and as further amended hereby, the
“Cooperative Agreement”). RNRC previously assigned all of its rights and
obligations under the Original Agreement to Resolute. The Prior Agreement
provides for certain cooperative arrangements between NNOG and Resolute
concerning oil and gas ownership and operations of jointly held assets in the
Greater Aneth Field in southeast Utah. Terms that were defined in the Prior
Agreement are used herein as so defined.

Section 1.02. This Second Amendment is entered into in order to (i) state the
agreement of the Parties with respect to the potential joint acquisition of
assets in the Greater Aneth Field currently held by an affiliate of Denbury
Resources, Inc.(“DNR”) consisting of all of DNR’s interests in the Greater Aneth
Field (“DNR Assets”), (ii) to amend and supplement the Prior Agreement to apply
to the DNR Assets, (iii) to provide for the acceleration of NNOG’s First Options
pursuant to Article III of the Prior Agreement, and therefore the purchase by
NNOG and the sale by Resolute of the Aneth Assets and the Exxon Assets that
would have been subject to the First Options (“First Option Assets”), (iv) to
terminate the NNOG Options (“Second Options”) exercisable upon 150% of Payout
provided for in Article III of the Prior Agreement with respect to the Aneth
Assets and the Exxon Assets, (v) to fix the date of exercise with respect to the
remaining NNOG Options exercisable upon 200% of Payout, and to combine such
options into a single option (“Third Option”) exercisable with respect to the
Aneth Assets and Exxon Assets that would have been subject to such remaining
options (“Third Option Assets”), and (v) to amend the Prior Agreement in certain
other respects.

Section 1.03. Capitalized terms used herein that are defined in the Prior
Agreement are used as so defined. For convenience of reference, the Articles and
Sections of this Amendment are organized to a certain extent to be parallel to
the Articles and Sections of the Agreement. No significance shall be given to
such arrangement and the provisions hereof amend and supplement the Agreement
only as expressly stated herein.



--------------------------------------------------------------------------------

ARTICLE II

OBLIGATIONS

IN CONNECTION WITH THE ACQUISITION

Section 2.01. The parties intend to acquire the DNR Assets pursuant to a
purchase and sale agreement with DNR mutually agreed upon by the Parties and DNR
(“DNR Acquisition Agreement”), executed by the Parties contemporaneously
herewith.

Section 2.02. Notwithstanding Article VII of the Prior Agreement, the parties
have agreed that Resolute (or one or more of its subsidiaries or affiliates)
will acquire 50% and NNOG will acquire 50% of the DNR Assets. Resolute and
NNOG’s interests in the DNR Assets shall be several, not joint. Each Party shall
use its best efforts to acquire the financial assets necessary to acquire its
share of such assets at the purchase price provided for in the DNR Acquisition
Agreement. Nothing herein shall be deemed to otherwise amend the terms of
Article VII of the Prior Agreement.

Section 2.03. At closing of the transactions contemplated by the DNR Acquisition
Agreement, Resolute will pay 50% and NNOG will pay 50% of the purchase price of
the DNR Assets as determined under the DNR Acquisition Agreement, as such
purchase price may be adjusted with respect to each of NNOG and Resolute
pursuant to such DNR Acquisition Agreement, it being understood that such
adjustments may apply differently to each party. The obligations and liabilities
of the parties under the DNR Acquisition Agreement, other than with respect to
such adjustments, shall be apportioned severally 50% to Resolute and 50% to
NNOG.

Section 2.04. NNOG agrees to use its best good faith efforts to obtain the
support of the Navajo Nation for the closing of the DNR Acquisition Agreement,
as well as support for the implementation of the terms and provisions of this
Second Amendment. In particular, without limitation, NNOG will work with the
Navajo Nation to obtain an expedited approval of the assignment of interests
from DNR to Resolute or its designated subsidiary or affiliate, and NNOG,
without the exercise by the Navajo Nation of its preferential purchase right set
forth in 18 N.N.C. § 605 (“PPR”).

Section 2.05. If the DNR Acquisition Agreement is not consummated for any reason
other than the breach by either Resolute or DNR of its obligations thereunder,
and DNR or any successor at any time transfers the DNR Assets or any portion
thereof to another person or entity, NNOG shall use its best good faith efforts
to cause the Navajo Nation to exercise its PPR so that Resolute and NNOG have
the option of acquiring such transferred assets in the proportions set forth in
this Article II and for the same consideration as applies under the PPR.

Section 2.06. If the Navajo Nation should exercise its PPR to acquire the DNR
Assets acquired by Resolute, then the Third Option described in Section 3.03
below shall be immediately rendered null and void and NNOG shall have no rights
to acquire any additional interest in any Resolute assets.

 

2



--------------------------------------------------------------------------------

ARTICLE III

ACCELERATION AND EXERCISE OF FIRST NNOG OPTION

TERMINATION OF SECOND NNOG OPTION

AMENDMENT OF THIRD NNOG OPTION

Section 3.01. Resolute and NNOG hereby agree that NNOG may and hereby does
exercise its First Options to purchase the First Option Assets and, pursuant to
such exercise, Resolute hereby agrees to sell to NNOG, and NNOG hereby agrees to
purchase from Resolute, the First Option Assets, all as described in, and
subject to the terms and conditions set forth on Attachment A and the schedules,
exhibits and attachments thereto (“Resolute/NNOG PSA”), all of which provisions
are incorporated herein and made a part of the Cooperative Agreement, and all of
which provisions supersede any contrary provisions of Exhibit A to the Original
Agreement. In addition to the terms and conditions stated in the Resolute/NNOG
PSA, Resolute agrees that with respect to the First Option Assets only, Resolute
shall not charge NNOG the COPAS overhead fee otherwise chargeable under the
respective unit operating agreements, such benefit to commence with respect to
each portion of the First Option Assets transferred to NNOG, upon the transfer
of such portion to NNOG. This COPAS benefit is personal to NNOG and shall
terminate upon the transfer of the First Option Assets by NNOG.

Section 3.02. The Second Options are hereby terminated.

Section 3.03. The terms of the Third Option shall be amended as follows:

(a) The price for the purchase of the Third Option Assets subject to the Third
Option shall be the Fair Market Value of such Third Option Assets, as defined
and determined pursuant to Sections 3.03 and 10.05 of the Original Agreement.

(b) The Third Option shall be exercisable commencing on July 1, 2017 and
thereafter until the later to occur of sixty (60) days following such date, or
ten (10) business days following the determination of Fair Market Value.

(c) In order to exercise the Third Option, NNOG must give written notice to
Resolute within the applicable notice period set forth in Section 3.03(b) above
and must deliver the 10% deposit required by the terms of the purchase as set
forth below. Once exercised, NNOG shall be obligated to acquire the option
interest under the terms and conditions substantially similar to the
Resolute/NNOG PSA (with an effective date of the first day of the month of
closing as set forth below, and other changes necessary to reflect the terms of
this Cooperative Agreement or as are appropriate). NNOG shall pay cash for the
Third Option Assets at the closing. Closing of the purchase of the Third Option
Assets shall occur at the offices of Resolute on the first business day
following the fourteenth day after the day of exercise or ten (10) business days
following the determination of FMV, whichever occurs later. If NNOG fails to
close the acquisition of the Third Option Assets, the Third Option shall
terminate and, unless NNOG’s failure to close is for reasons outside of the
reasonable control of NNOG, Resolute shall also be entitled to reimbursement of
its out-of-pocket costs and expenses, including reasonable attorney fees, caused
by NNOG’s failure to close and any other remedy provided by law or equity.

 

3



--------------------------------------------------------------------------------

(d) The Third Option shall be a burden running with the Third Option Assets.
Section 3.03 of the First Amendment shall apply to any partial sale by Resolute
affecting the Third Option Assets.

(e) All of the other provisions of Article III of the Prior Agreement not
referenced or recited above are hereby deleted.

ARTICLE IV

FIRST RIGHT OF NEGOTIATION

Section 4.01. Section 4.01 of the First Amendment is hereby deleted.

Section 4.02. The following language shall replace in its entirety the second
sentence of the Cooperative Agreement Section 4.01 as well as all of
Section 4.02 of the First Amendment of Cooperative Agreement.

(a) A “Sale” for the purposes of this Agreement is defined to mean a (i) sale by
the Resolute Group (as defined below) of all or substantially all of Resolute’s
interest in the Aneth, McElmo and Ratherford Units (“Aneth Field Assets”) other
than to a member of the Resolute Group, (ii) a sale by the Resolute Group of all
or substantially all of the production or revenue from production from the Aneth
Field Assets other than to a member of the Resolute Group, or (iii) a change of
control of the entity or entities holding the Aneth Field Assets (the “Pertinent
Entity”), as “change of control” is defined in the following Section 4.02(b).

(b) A change of control of the Pertinent Entity shall be (i) a transaction or
series of related transactions (a “Transaction”) whereby greater than 50% of the
voting control of the Pertinent Entity becomes owned by one or more persons,
entities or groups (“Purchasers”) under common control other than directly or
indirectly by Resolute and its present or future affiliates under common control
(the “Resolute Group”), or (ii) in the event of a change of control of the
Resolute Group (as defined below) resulting in an indirect transfer of control
solely of the Aneth Field Assets. A “change of control of the Resolute Group”
shall be a Transaction whereby greater than 50% of the voting control of the
ultimate parent entity of the Resolute Group becomes owned by one or more
Purchasers other than the Resolute Group, unless members of the board of
directors or other governing body of the ultimate parent entity of the Resolute
Group constituted immediately prior to such Transaction shall constitute at
least a majority of the members of the governing body of the entity or entities
that acquired such control immediately after the Transaction (“Successor
Board”), and such members of the governing body of Resolute Group who so serve
on the Successor Board have no obligation to resign, abstain or to exercise
their authority in favor of any other person or entity.

(c) NNOG shall be given written notice of any Transaction described in
Section 4.02(b) where Resolute believes a change of control will not occur, with
as much advance notice as is practicable, not to exceed thirty (30) days, and
with all particulars and documents concerning the same.

 

4



--------------------------------------------------------------------------------

Section 4.03. Section 4.03 of the Original Agreement shall be replaced in its
entirety with the following provisions.

(a) NNOG shall have a right of first negotiation concerning any proposed Sale of
the Aneth Field Assets by Resolute that is not part of a sale of all or
substantially all of the assets of the Resolute Group. Said right of first
negotiation shall be in addition to the PPR rights that already exist in NN, if
applicable, and shall be as provided in the following Sections 4.03(b) through
(h):

(b) If Resolute intends to offer its interest in the Aneth Field Assets for
Sale, and subject to paragraph (c) below, prior to any announcement of such
intent to do so and prior to any negotiations or discussions with any third
party, Resolute shall accord NNOG an exclusive right of first negotiation for a
period of sixty days (the “Exclusive Negotiation Period”) to purchase such Aneth
Field Assets. During such Exclusive Negotiation Period, Resolute will negotiate
in good faith directly and exclusively with NNOG to arrive at a mutually
agreeable Fair Market Value of the Aneth Field Assets determined as provided in
Article 3 hereof, and any other mutually agreeable terms and conditions of a
sale of such Aneth Field Assets from Resolute to NNOG. In connection with the
right of first negotiation as set forth in this Section 4.03(b), at either
Resolute’s or NNOG’s election, the parties will engage a mutually acceptable,
nationally recognized energy evaluation firm to provide guidance on the Fair
Market Value of the assets, as determined above, provided such guidance is
provided on or before the expiration of the Exclusive Negotiation Period. The
parties shall share equally the cost of such firm.

(c) If a third party submits an unsolicited offer or an unsolicited indication
of interest, or requests information upon which they may make such an offer or
indication of interest, and if Resolute intends to communicate with the third
party or provide such information, then prior to Resolute making any formal
response to such party or providing such information, Resolute shall notify NNOG
of any such offer, indication of interest or request for information (but shall
not be obligated to disclose the amount of any offer or indication of interest
or any identifying information concerning the third party). If Resolute provides
such notice to NNOG, Resolute may provide information to the third party, and
may engage in communication with the requesting party concerning such
information; provided that Resolute shall provide NNOG such period of time as is
practicable under the circumstances, not to exceed 60 days from the date of the
notice from Resolute to NNOG, to negotiate a sale of such Aneth Field Assets to
NNOG. Resolute shall provide to NNOG the same information that is provided to
the third party substantially at the same time it is provided to the third
party.

(d) NNOG shall treat all communication and information provided pursuant to this
Section 4.03 as strictly confidential in accordance with Section 12.12 of the
Original Agreement and, specifically and without limitation, shall not disclose
the existence of any such communication or the substance of any information
provided to it to any person or entity, and shall specifically refrain from
communicating directly or indirectly with the third party.

 

5



--------------------------------------------------------------------------------

(e) This right of first negotiation is exclusive and personal to NNOG and may
not be assigned or transferred in any way. Such right shall terminate upon
liquidation of NNOG or a sale by NNOG of all or substantially all of its assets.

(f) Such right of first negotiation shall only apply to the Aneth Field Assets.

(g) This right of first negotiation is not intended to be in derogation of or
substitution for the PPR or to preclude NNOG from obtaining the Aneth Field
Assets in cooperation with NN exercising such PPR in the event of a sale of such
assets by Resolute to which the PPR applies. Similarly, such right of first
negotiation is not intended to give the NN any right, preference or concession
it does not have under applicable law. Without waiving any of its rights,
Resolute acknowledges that any sale, transfer or other conveyance of Navajo
Nation leases included in the Aneth Assets is subject to the standards and
procedures for transfer of mining interests in Navajo lands as provided in 18
N.N.C. § 605. At either Resolute’s or NNOG’s election, the parties will engage a
mutually acceptable, nationally recognized energy evaluation firm to provide
guidance on the Fair Market Value of the assets, as determined above. The
parties shall share equally the cost of such firm. No contract of sale shall
exist until definitive agreements fully agreeable to both parties in their sole
and absolute discretion as to each and every term including price are executed.

(h) Once a notice is provided under Section 4.03(b), and negotiation is
conducted or NNOG elects not to pursue the right of first negotiation, no
further obligation on Resolute’s part shall exist under such Section unless
activities intended in good faith to prosecute such a Sale are terminated for a
period of 180 days, in which case the rights of NNOG under this section 4.03
shall again be in effect.

ARTICLE V

ASSISTANCE BETWEEN THE PARTIES

Section 5.01. The provisions of Article V of the Original Agreement, as amended
by the First Amendment, shall remain as stated to the extent they remain
relevant to current circumstances and shall be interpreted to include the DNR
Assets in references to jointly held assets in the Greater Aneth Field.

Section 5.02. The parties may determine that it is appropriate for certain
rights of way and other rights, facilities, power purchase or transportation
contracts or other assets concerning the transportation and delivery of
electrical power to the Aneth Field Assets (“Power Assets”) to be held in the
name of NNOG. In the event that such Power Assets are held by NNOG, NNOG agrees
that NNOG shall hold any such Power Assets as nominee for the joint and pro rata
use and benefit of the owners of the Aneth Field Assets, and that such Power
Assets shall be operated by the operator of the Aneth Field Assets. Costs and
expenses for any such Power Assets shall be shared in accordance with the
applicable unit operating agreements.

Section 5.03. NNOG and Resolute hereby enter into the Access and Lease Agreement
attached hereto as Attachment B with respect to the NNOG truck loading facility
adjacent to the Bisti oil pipeline interconnection station south of Farmington,
New Mexico at the terminus of the NNOG Running Horse Pipeline.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

TAX MATTERS

Section 6.01. The provisions of Article VI of the Prior Agreement no longer
apply and therefore are deleted.

ARTICLE VII

AREA OF MUTUAL INTEREST

Section 7.01. Article VII remains as stated in the Prior Agreement.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF RESOLUTE

Section 8.01. Resolute represents and warrants to NNOG as follows:

(a) Resolute is a limited liability company duly organized, validly existing and
in good standing under the laws of Delaware and has the requisite legal power to
carry on its business as it is now being conducted. Resolute is duly qualified
or licensed to do business, and is in good standing, in each jurisdiction, in
which the character of the property or assets owned, leased or operated by it,
or the nature of the business conducted by it, makes such qualification or
licensing necessary and the failure to so qualify or be licensed would have a
material adverse effect on the transactions or performance contemplated under
this Amendment.

(b) Resolute has all requisite legal power and authority to execute and deliver
this Amendment and to perform its obligations under the Agreement as amended
hereby. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby have been duly and validly authorized by all
requisite legal action on the part of Resolute.

(c) Neither the execution and delivery of this Amendment nor the consummation of
the transactions and performance of the terms and conditions contemplated hereby
by Resolute will:

 

  (i) conflict with or result in any breach of any provision of the governing
documents of Resolute; or

 

  (ii) assuming that all required governmental approvals are obtained, be
rendered void or ineffective by or under the terms, conditions or provisions of
any agreement, instrument or obligation to which Resolute is a party or is
subject or by which any of its properties or assets are bound.

 

7



--------------------------------------------------------------------------------

(d) Subject to applying for and obtaining all required governmental approvals,
no consent, approval, authorization or permit of, or filing with or notification
to, any person is required for or in connection with the execution and delivery
of this Amendment by Resolute or for or in connection with the consummation of
the transactions and performance of the terms and conditions contemplated hereby
by Resolute.

(e) There are no actions, claims, suits, arbitration proceedings, inquiries,
proceedings, investigation or audit by or before any court or arbitration panel
or any governmental authority pending or, to the knowledge of Resolute,
threatened against Resolute that could have a material adverse effect on the
transactions or performance contemplated under this Amendment.

(f) Resolute has not received any notice of any violation or default or alleged
violation or default (or of any fact or circumstance which with notice or the
passage of time or both would constitute a violation or default) of or under any
applicable governmental law or regulation which would have a material adverse
effect on the transactions or performance contemplated under this Amendment.

(g) There are no bankruptcy, reorganization, arrangement, liquidation or similar
proceedings pending against, being contemplated by, or, to the knowledge of
Resolute, threatened against Resolute.

(h) This Amendment constitutes a valid and binding agreement of Resolute
enforceable against it in accordance with its terms, subject to:

 

  (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application with respect to creditors;

 

  (ii) general principles of equity; and

 

  (iii) the power of a court to deny enforcement of remedies generally based on
public policy.

(i) The representations and warranties of Resolute are limited to those set
forth in this Section and those previously given by RNRC in the Agreement, and
NNOG acknowledges that there are no other representations or warranties of
Resolute, either express or implied, any rule of law or legislation to the
contrary.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES OF NNOG

Section 9.01. NNOG represents and warrants to Resolute as follows:

(a) NNOG is a corporation organized under Section 17 of the Indian
Reorganization Act, as amended, 25 U.S.C. § 477, validly existing and in good
standing under such Act and has the requisite corporate power to carry on its
business as it is now

 

8



--------------------------------------------------------------------------------

being conducted. NNOG is duly qualified or licensed to do business, and is in
good standing, in each jurisdiction, in which the character of the property or
assets owned, leased or operated by it, or the nature of the business conducted
by it, makes such qualification or licensing necessary and the failure to so
qualify or be licensed would have a material adverse effect on the transactions
or performance contemplated under this Amendment.

(b) NNOG has all requisite corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Agreement as amended
hereby. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action on the part of NNOG.

(c) Neither the execution and delivery of this Amendment nor the consummation of
the transactions and performance of the terms and conditions contemplated hereby
by NNOG will:

 

  (i) conflict with or result in any breach of any provision of the certificate
of incorporation or bylaws (or other similar governing documents) of NNOG; or

 

  (ii) be rendered void or ineffective by or under the terms, conditions or
provisions of any agreement, instrument or obligation to which NNOG is a party
or is subject or by which any of its properties or assets are bound.

(d) Subject to applying for and obtaining all required governmental approvals,
no consent, approval, authorization or permit of, or filing with or notification
to, any person is required for or in connection with the execution and delivery
of this Amendment by NNOG or for or in connection with the consummation of the
transactions and performance of the terms and conditions contemplated hereby by
NNOG.

(e) There are no actions, claims, suits, arbitration proceedings, inquiries,
proceedings, investigation or audit by or before any court or arbitration panel
or any governmental authority pending or, to the knowledge of NNOG, threatened
against NNOG that could have a material adverse effect on the transactions or
performance contemplated under this Amendment.

(f) NNOG has not received any notice of any violation or default or alleged
violation or default (or of any fact or circumstance which with notice or the
passage of time or both would constitute a violation or default) of or under any
applicable governmental law or regulation which would have a material adverse
effect on the transactions or performance contemplated under this Amendment.

(g) There are no bankruptcy, reorganization, arrangement, liquidation or similar
proceedings pending against, being contemplated by, or, to the knowledge of
NNOG, threatened against NNOG.

 

9



--------------------------------------------------------------------------------

(h) This Amendment constitutes a valid and binding agreement of NNOG enforceable
against it in accordance with its terms, subject to:

 

  (i) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws of general application with respect to creditors;

 

  (ii) general principles of equity; and

 

  (iii) the power of a court to deny enforcement of remedies generally based on
public policy.

(i) NNOG has given all prior notices required under Article XVI of the charter
of NNOG in order to make the provisions of Article X hereof fully effective and
binding on NNOG and the Navajo Nation as of the date of this Amendment. Copies
of all such notices have been provided to Resolute. NNOG has not withdrawn,
rescinded or taken any other action that would affect the validity of such
notices and such provisions. NNOG has received no objection or other indication
from any party that would call into question the efficacy of the notices or the
provisions of Article X hereof.

(j) The representations and warranties of NNOG are limited to those set forth in
this Section and those previously given in the Agreement, and Resolute
acknowledges that there are no other representations or warranties of NNOG,
either express or implied, any rule of law or legislation to the contrary.

ARTICLE X

DISPUTE RESOLUTION; GOVERNING LAW

Section 10.01. The provisions of Agreement Article X shall govern all disputes
under the Cooperative Agreement as amended hereby, including all disputes under
the Resolute/NNOG PSA.

ARTICLE XI

TERM

Section 11.01. The provisions of the Agreement as amended hereby creating rights
or obligations that terminate upon the occurrence of certain events shall so
terminate. The terms of the Agreement shall terminate if and when there occurs a
Sale as defined herein, with respect to either Resolute or NNOG.

ARTICLE XII

GENERAL

Section 12.01. The provisions of Agreement Article XII shall continue to apply
to the Cooperative Agreement, as amended, except to the extent no longer
relevant.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized signatories to
execute and deliver this Amendment on the dates set out opposite their
signatures below to be effective as of the effective date set forth above.

 

  Date:     RESOLUTE ANETH, LLC       By:  

 

      Name:         Title:     Date:     NAVAJO NATION OIL AND GAS COMPANY      
By:  

 

      Name:         Title:         By:  

 

      Name:         Title:  

 

 

11